Citation Nr: 1439253	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-22 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma, to include as being due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active duty service from July 1971 to August 1975, and from June 1976 to May 1992, including service in the Republic of Vietnam and Southwest Asia from December 27, 1990 to April 24, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  Jurisdiction has been transferred to the RO in New Orleans, Louisiana.

In December 2013, the Board issued a Decision/Remand in which it denied the claims involving joint pain, muscle pain, chronic fatigue syndrome, and a sleep disorder.  The remaining issue (glaucoma) was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional records and a medical opinion on the etiology of the disorder.  The claim has since been returned to the Board for review.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if he is required to take further action.


REMAND

In accordance with the Board's December 2013 remand, the Veteran was afforded a VA examination in January 2014; and an opinion was provided.  Nonprecedential court decisions and joint motions for remand from the court indicate that the opinion would likely be found insufficient.  

Accordingly, the appeal is REMANDED for the following:

1.  Ask the ophthalmologist who provided the January 2014 examination to review the record and answer the following questions:

Is glaucoma a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features out of proportion to physical findings?  The examiner should provide reasons for the opinion.

What is the basis for the opinion that glaucoma is not known to be related to Gulf War service?  References to medical literature would be helpful.

If the January 2014 examiner is not available, another ophthalmologist should review the record and provide the needed opinions and clarifications.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



